1. Conviction of shooting at another was authorized by evidence.
2. Omission, in absence of appropriate request, to elaborate the charge as to impeachment of witnesses was not cause for new trial.
                         DECIDED APRIL 21, 1942.
1. The defendant was indicted for assault with intent to murder and found guilty of shooting at another. The person alleged to have been the victim testified that the defendant shot at him with a rifle, and the bullet grazed his shoulder and lodged in the side of the house. This was sufficient to authorize the verdict of guilty of shooting at another, and the judge did not err in overruling the motion for new trial for the reason that the evidence did not authorize the verdict.
2. The defendant contends that there was proof that a witness for the State had been convicted of simple larceny; and that although the judge charged on the law of impeachment of witnesses by proof of general bad character, he should have gone further and elaborated on the effect of the conviction of simple larceny in so *Page 292 
far as it related to impeachment of the witness. There was no request to charge, and the omission so to charge was not cause for a new trial. Branch v. Bishop, 135 Ga. 110 (2) (68 S.E. 1021); Kimbrell v. State, 57 Ga. App. 296
(195 S.E. 459).
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.